The plaintiff in error was the plaintiff below, and the defendant in error was the defendant below. On February 25, 1925, the court entered an order dismissing the case for want of prosecution. On the next day plaintiff filed a motion to set aside the order dismissing the case for want of prosecution and reinstate it upon the docket. The motion sets up strong grounds for setting aside the order of dismissal, but there is no order of the court on the motion shown in the transcript. This court is advised of the action of the trial court on this motion by a bill of exceptions only. There is an order in the transcript overruling defendant's motion for new trial, which shows that defendant excepted and gave notice of appeal. This order is the one referred to by plaintiff in error in its brief filed in this cause as the order overruling its motion.
It may be that a mistake was made in the record and that the original order was on plaintiff's motion, as the record discloses that defendant had no motion pending, but we are bound by the record as it comes to us. It presents no question for our determination, and the judgment of the trial court will therefore be affirmed.